United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2426
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                         * District Court for the
         v.                             * Eastern District of Arkansas
                                        *
Bobby Keith Moser,                      * [UNPUBLISHED]
                                        *
              Appellant.                *
                                        *
                                        *
                                   ___________

                             Submitted: September 7, 2006
                                Filed: September 18, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      In this direct criminal appeal, Bobby Moser challenges the sentence the district
     1
court imposed following his pleas of guilty to various conspiracies, fraud, money
laundering, obstruction of justice, transportation of stolen property, and false
declaration. The district court sentenced Moser to 188 months in prison and 3 years
of supervised release. We affirm.


         1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
       Moser first argues the district court erred in calculating the advisory Sentencing
Guidelines imprisonment range by not including a reduction under U.S.S.G. § 3E1.1
for accepting responsibility. Moser had received an increase under U.S.S.G. § 3C1.1
for obstructing justice, and we conclude the district court “properly considered
[Moser’s] circumstances and did not commit clear error in concluding that [Moser’s]
situation was not exceptional.” See United States v. Muro, 357 F.3d 743, 745 (8th
Cir. 2004) (per curiam) (totality-of-circumstances analysis is applied to determine
whether case is “extraordinary” for purposes of applying both § 3C1.1 and
§ 3E1.1; district court should consider, inter alia, whether obstructive conduct was
isolated incident, whether defendant admitted and recanted his obstructive conduct,
and to what degree he accepted responsibility and aided the prosecution). It was
undisputed that, at the same time Moser was engaging in plea negotiations and had
agreed to plead guilty in two prosecutions, he also was engaging in numerous
questionable or illegal transactions and money transfers and accumulating a large
amount of cash, so he could flee to Madagascar. Additionally, the district court did
not clearly err in finding that, after being apprehended and retrieved from Madagascar,
Moser had not been entirely forthcoming in disclosing the location of assets for
forfeiture. See United States v. Londondio, 420 F.3d 777, 789 (8th Cir. 2005)
(whether defendant has accepted responsibility is factual question particularly suited
for sentencing court and court’s determination is therefore accorded “great
deference”); Muro, 357 F.3d at 745 (it is not generally extraordinary when defendant
merely ceases obstructive conduct; defendant must earn acceptance of responsibility
by performing positive actions that counter his negative ones).

      We also reject Moser’s argument that application of the remedial opinion in
United States v. Booker, 543 U.S. 220 (2005), violated his due process rights. See
United States v. Wade, 435 F.3d 829, 831-32 (8th Cir. 2006) (per curiam) (rejecting
defendant’s argument that district court violated her right to due process by treating
Guidelines as advisory in sentencing her for conduct that occurred pre-Booker: Ex
Post Facto Clause does not apply to judiciary, so proper challenge is through due

                                          -2-
process; district court followed directions from Booker remedial opinion; district court
and court of appeals are “obliged to follow the Supreme Court’s directive”; and
“Supreme Court would not direct [courts] to violate the Constitution”). Finally, we
find that Moser’s sentence is not unreasonable based upon his arguments in this court,
and Moser has pointed to nothing else in the record to rebut the presumption that his
sentence at the bottom of the applicable Guidelines range is reasonable. See United
States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within applicable
Guidelines range is presumptively reasonable and burden is on defendant to rebut that
presumption), cert. denied, 126 S. Ct. 840 (2005).

      Accordingly, we affirm.
                     ______________________________




                                          -3-